No. 5034.
Decided May 9, 1955.
OPINION
By THE COURT.
This is an application for a reconsideration and rehearing of this cause upon the grounds of newly discovered evidence which could not have been produced at the time the record was made before the master appointed by this Court.
Our examination of the new evidence proffered reveals that the same is pertinent to the issues presented and that the same could not have been produced at the previous hearing. The application will be allowed and the case is ordered referred back to the master for the completion of the record exemplifying the new evidence. Appellant is given leave to offer evidence contra. Record ordered completed on or before April 23, 1955.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.